 NELSON B. ALLEN229WE WILL notify The ColonialPainting Company,Inc, in writing,that wehave no objection to and will not interfere with its employment of John J.Pike.WE WILL makeJohn J. Pike whole for any loss of earnings he may havesuffered because of the discrimination against him.PAINTERS DISTRICTCOUNCILNo. 4, BROTHERHOOD OF PAINTERS,DECORATORS&PAPERHANGERS OF AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice mustremain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or coveredby any othermaterial.Employeesmay communicatedirectlywiththe Board'sRegionalOffice, FourthFloor, The 120Building, 120 Delaware Avenue,Buffalo,New York, TelephoneNo TL 6-1782, if they haveany question concerning this notice or compliancewith its provisions.Nelson B. AllenandLine Drivers Local 224, affiliated with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case No. 21-CA-5051.Octo-ber 29, 1961DECISION AND ORDEROn May 19, 1964, 'T'rialExaminerLouis S.Penfield issued his De-cision in the above-entitled proceeding,finding that the Respondenthad engagedin andwas engagingin certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.Thereafter, the Respondent and the General Counsel filedexceptions to the Trial Examiner'sDecision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers herein to a three-member panel[Chairman McCulloch and Members Fanning andJenkins].The Boardhas reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the'Trial Examiner'sDecision,the Respondent's and General Counsel's'exceptions and briefs, and the entire record in this case,and herebyadopts the findings, conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts, as its Order, the Order recom-mended by the Trial Examiner and orders that the Respondent, hisofficers,agents, successors, and assigns, shall take the action set forthin the Trial E xaminer's Recommended Order.149 NLRB No. 27. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding with all parties represented was heard beforeTrialExaminerLouis S. Penfield in Los Angeles,California,on October 7, 8, 9, 10,11, 29, and30, 1963, upon a complaint of the General Counsel and an answer by Nelson B.Allen, herein called Respondent. yTheissues litigatedwere whether Respondentviolated Section 8(a)(1), (3),and (5)of the National Labor Relations Act, asamended, herein called the Act.Upon the entire record, including consideration of briefs filed by the parties, andupon my observation of the witnesses,I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTNelson B. Allen is an individual proprietor engaged in the business of haulingfreightwith trucks of the tractor-trailer combination type, and in the leasing ofsuch equipment.His principal place of business and his truck terminal are locatedatMontebello, California. In the course and conduct of such business during thecalendar year 1962 Respondent received in excess of $80,000 for leasing truckequipment to Waste King Corporation and Thrifty-Mart Inc.Waste King Corpo-ration is engaged in the manufacture of disposal units, dishwashers, and stoves,and during the calendar year 1962 shipped its manufactured products, valued inexcess of $50,000, to points located outside the State of California. Thrifti-MartInc. operates a chain of retail markets in Los Angeles and vicinity as well as inLas Vegas, Nevada.During the calendar year 1962 Thrifti-Mart Inc. did anannual volume of business in excess of $1,000,000, and transported commoditiesvalued in excess of $50,000 from Los Angeles, California, to Las Vegas, Nevada.I find that at all times material to this proceeding Respondent was engaged in abusiness which affects commerce within the meaning of the Act and that the asser-tion of jurisdiction is warranted.It.THE LABOR ORGANIZATION INVOLVEDLine Drivers Local 224, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementThe central issue in this proceeding relates to a series of unfair labor practicesalleged to have been engaged in by Respondent when confronted with demandsby the Union as the statutory representative of its employees.The General Coun-sel asserts, in substance, that Respondent discriminatorily terminated the employ-ment of certain of its employees because of their efforts to bargain through theUnion, thereby refusing to bargain, and thereafter refused to reinstate such em-ployees, and continuedin itsfailure to fulfill its statutory bargaining duty.Re-spondent insists that at all times it bargained with the Union as required by law,and that the terminations were a lawful response to an unreasonable demand by theUnion which, in any event, were remedied by subsequent offers of reinstatement.Nelson B. Allen is engaged in a specialized branch of the over-the-road truck-ing industry. In the fall of 1962, Allen owned 12 tractors and 10 trailers, andconducted his business from a small terminal comprised of an old house, and alot upon which trucks could be parked.Most of the equipment was secondhandand ranged in value from $6,000 up to $13,000 for each individual piece. Ap-proximately 25 percent of Allen's business was in leasing equipment to otherhaulers who operated it with their own drivers.The remainder of the business wascomprised of what is known as subhauling.i The complaint issued on June 17,1963, and Is based upon charges and amended chargesfiledwith the National Labor Relations Board, herein called the Board, on November 8and December 11 and 12, 1962, respectively.Copies of the complaint, the charges, andamended charges have been duly served upon Respondent. NELSON B. ALLEN231The major portion of over-the-road freight is hauled by so-called prime carrierswho deal directly with their own customers and haul their goods and products atfixed rates. Prime carriers, however, due to cost problems or shortage of equip-ment, often requite additional trucks to fulfill contracts with their customers.Tomeet this need they may engage the services of subhaulers to furnish equipmentand drivers.The rates of this hue will be fixed by contract between the subhaulerand the prime carrier. This may be a flat fee per load, or be a percentage ofwhat the prime carrier receives from his customer. In any event, the subhaulerwill receive less than the amount which the prime carrier gets, and from his fee thesubhauler must pay the drivers, pay his overhead costs, and make his profit. Forthemost part, subhaulers are unable to get prime haul business which is moreprofitable, because they cannot afford the equipment and the high overhead neededto provide the regular service. There are numerous subhaulers in the Los Angelesarea.Many have less trucks than Respondent, others have considerably more.The subhauling business is admittedly a highly competitive one.In the western part of the United States most of the prime carriers are parties toa collective-bargaining agreement withWestern Conference of Teamsters.Thismaster agreement was negotiated between the Western Conference of Teamsters,acting on behalf of various locals in the Western States, and various employertruckingassociationsrepresenting employers in the same area.The masteragreement, of course, binds the association members. In many cases the masteragreement is submitted to and signed by individual employers in the same areawho are not members of the employer associations but who thereby will alsobecome bound by it. Although some truckers, who are primarily subhaulers, arealso parties signatory to the master agreement, most of the subhaulers are notorganized. It is acknowledged that the master agreement was designed primar-ily to apply to the businesses of prime carriers and not to those of the subhaulers.In the conduct of his business Allen regularly employed from 10 to 12 driv-ers.His practice was to assign men to loads as obtained, on a rotary basismaking use of a first-in first-out principle.They were paid hourly rates andreceived fringe benefits less than those accorded by the master agreement.Thedrivers regularly drove a single piece of equipment, and were usually notified ofassignments either by telephone or by checking at the terminal.Sometimes wordof an assignmentwould be relayed by fellow drivers. In the year 1962 Allen dida gross business of $250,000.His net profit for the same period was $14,000,which allowed no salary either for himself or his wife.The events with which we are concerned in this proceeding fall into two broadcategories:(1) the organization, the bargaining attempts, and the events bothpreceding and including November 6, 1962; and (2) the offers of reinstatementand the bargaining occurring subsequent to November 6, 1962.B. The organization, the bargaining efforts, and the events both preceding andincluding November 6, 19621.The organization of the Union, the majority, and the appropriate unitUnion organization of Respondent's employees commenced in late October1962.The instigator was driver John Frederitz who approached Union BusinessAgent Sid Wasson on October 22, 1962, and obtained from him union authoriza-tion cards.2A day or two later Frederitz, met with drivers Gene Pennington,Claude Beauchamp, and Ronald Rowley.At that time these drivers and Frederitzsigned authorization cards.DriverMelvin Graham signed an authorization card"around the date of the 25th."Driver Richard Hinrichs signed a card on Octo-ber 26.Driver Kenneth Lundy testified, without contradiction, that he signed a card"somewhere between the 21st and 26th" but that he did not give it to Frederitzuntil approximately November 2.Frederitz gave all of the signed cards, exceptthat of Lundy which he did not receive until later, to Business Agent Wasson onOctober 26. All cards are dated October 20, 1962, which was a date agreed uponamong the employees to be used uniformly to avoid any possibility of discrimina-2 These cards were in the form of an application blank which provided, among otherthings, that the signer was applying for admission to membership "and [designating] saidabove Union as [his] exclusive representative in collective bargaining in regards to wages,hours, conditions and for a UNION SHOP working agreement."Respondent contendsthat application cards should not be construed as "automatic representational authoriza-tion."It would appear that the quoted language would negate such a contention, andI so find. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion against thefirst signers.The authorization cards forsevendrivers, Frederitz,Beauchamp, Rowley, Pennington, Graham, Hinrichs, and Lundy were received inevidence after identification by the drivers themselves, or by someone who hadobserved the driverssign.3I find that by October 26, 1962, the seven drivers ofRespondent above listed had designated the Union as their statutory representative.Respondent and the General Counsel agree that a unit of Respondent's driversmay be appropriateThey also agree that driversWilliam Timmons, RobertBrooks, Gene Pennington, Gene Creech, Ronald Rowley, John Frederitz, ClaudeBeauchamp,Melvin Graham, Richard Hinrichs, and Kenneth Lundy should beincluded in such a unitRespondent would also add drivers William Sharp andRobert Adams to this group. The General Counsel, although at first disputingthe inclusion of Sharp, now acknowledges that Sharp was driving at the time of theevents in question, and that he is properly in the unit.Robert Adams was notrecord shows, however, that Adams had left Allen's employ in July 1962. Respond-ent claimsthatAdams was on leave of absence and that he should be accordedemployee status. It appears, however, that Adams left Respondent's employ totake employment in another city, and that he was still employed there at the timeof the events with which we are concerned and did not return to Respondent'semploy until the spring of 1963.While no doubt Respondent regarded Adams asa good driver that he would have reemployed, I am not convinced that Adamsenjoyed any special status which would qualify him as an employee in October1962.He left Respondent's employ tosuithis own convenience, and appears tohave returned for the same reason at a considerably later date It is not shownthat Respondent was holding a place for him or that he could have' returned atany time regardless of existing vacancies. ' I find that at all-times pertinent to theissues inthis proceeding Robert Adams did not have employee status, and cannotbe considered as a part of the appropriate unit. I find further that a unit of allRespondent's drivers constitutes a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.4 Since I found abovethat by October 26, 1962, 7 of the 11 drivers in the unit had designated the Unionas their statutory representative, I find that at all times since October 26, 1962, theUnion has been the exclusiverepresentativeof Respondent's employeesin an appro-priate bargaining unit within the meaning of Section 9 of the Act 52. Interrogation and bargaining efforts prior to November 6, 1962'Allen first learned of the organizational efforts of the Union in a telephone callfromWasson which he places as occurring on October 29, 1962.6 In this callWasson advised Allen that "he had a majority of the drivers signed up and that hewanted to come out and discuss the signing of the contract with [Allen] " Noth-ing more specific was discussed at this time.According to the credited testimony ofAllen, a meeting between him and Wasson was arranged for Wednesday, October 31.Following this telephone conversation, Allen talked with several of the driversconcerning the Union.Allen asked Frederitz if it were true that the men hadorganized and "who was behind it." Frederitz told Allen that it was true, butdeclined to tell him who was responsible. Allen went on to tell Frederitz that he"would not do business with the Union," that he "could not afford,it," and finallystated. "Well I will shut the doors before I do business with the Union." Accord-ing to Hinrichs, Allen told him on one occasion that "somebody figures they aregoing to fix me with this union deal and I am going to do a little fixingmyself."On another occasion Henrichs states that Allen told him, that he hadasked all the drivers if they had signed cards but that all had denied it. Follow-ing this, according'to Hinrichs, Allen with a show-of anger, said, "I,got a bunchof liars working for me"Allen also had a conversation with driver Graham inIn its brief Respondent erroneously asserts that only six cards were offered in evidence.The record also establishes that,on November 4, driver Gene Creech-signed a card.Creech,however, never turned in his card to the Union, and it is not urged by the General Counselthat it be counted for the purpose of determining the majority.4Creech, Rowley, Frederitz, Beauchamp, Graham, Hinrichs, Lundy, and Sharp5 Even if Adams be considered within the unit, it will be comprised of only 12 drivers.The Union thus would still have a majority at all material times0Wasson would place the call a few days earlier, but I am convinced that Allen'srecollection in this regard is the more accurate. NELSON B. ALLEN233which he asked Giaham if he had signed a union card, and told Graham that hecould not afford a union. The foregoing conversations are acknowledged byAllen to have taken place, although he differs in details and emphasis. He deniesthat he specifically threatened to go out of business, but he admits that he mayhave said that if the contiacts were forced on him he might have to do so.Hedoes not recall telling Hinrichs that he was going to do some"fixing himself,"and supports his recollection by stating that the Union would appear to be adifficult organization to "fix."He admits asking Graham and others if they hadsigned the union cards. I credit the testimony of the drivers,and find that thestatements attributed to Allen occurred in substantially the manner in which theyrelate themI find further that by the threats to go out of business and to fix the Union, andby interrogation of his drivers concerning their union affiliation, Respondent hasviolated Section 8(a)(1) of the Act.7On October 31, 1962, Wasson and Allen met as scheduled at the terminalWas-son advised Allen that at the time he represented seven drivers."Allen remarkedthat then he "must have seven liars because nobody ever signed a card," but hedid not ask to see the cards or otherwise question that the Union, in fact, didrepresent a majority of the driversWasson presented Allen with a copy of themaster contract.There followed an extended discussion of its provisions and oftheir applicability to Allen's operation.The meeting lasted for several hours andthe cost items were discussed fully. Allen insisted that he could not conduct thetype of business in which he was engaged and meet the costs required by thecontract.Notes made by Allen at this meeting show that health and welfare costsof the master agreement would add approximately$55 a month for each driver,and that the relative cost of what Allen regarded as a typical trip would beincreased from approximately$92 to $129 a trip.On an annual basis Allen com-puted that this wouldhavetheeffectof raising his costs approximately$36,000.He made clear to Wasson that since his net profit was less than half ofthis amount, he could not live with the contract absent a change in the character ofhisbusiness.Wasson acknowledges the discussion,and although suggestingthat the trips may not have been in all respects typical,does not dispute the generalaccuracy of Allen's figures.Wasson concedes that at the time he was not author-ized to offer Allen anything but the master agreement.He admits that he didnot specifically apprise Allen that by using the services of those in authority intheWestern Conference of Teamsters,itmight be possible to negotiate a specialagreement designed to meet the specialized character of Allen's trucking busi-ness.The meeting concluded with Wasson requesting that Allen give furtherconsideration to the matter.There can be no doubt that Allen accorded the Union recognition at this firstmeeting, and I so find.Aside fiom that, it appears to have been largely explora-tory in nature, and reveals nothing that would suggest that Allen was not fulfill-ing his statutory duty to bargain.On the other hand, while Wasson indicated thathe could only negotiate within the limits of the master agreement,he made nosuggestion that can be characterized as an ultimatum, or even as an indication thatunlessAllen accepted the master agreement he would face immediate economicaction.On the contrary this first meeting ended on a conciliatory note withWasson suggesting that"maybe the boys wouldn't be too hard on[Allen]" andthatWasson would get "in touch with [Allen]later."Wasson reported the results of his meeting with Allen to Frederitz,and suggestedto him that he get the drivers together to ascertain their wishes before he metwith Allen again.He reported Allen's economic position to Frederitz,and toldhim that it was up to the men to decide upon the course of action that they wishedto undertake.As a result of Wasson's suggestion, a meeting of the drivers wasscheduled and took place on Sunday,November 4, 1962,atHul'sRestaurant lo-7 The questioning did not take place with the safeguards the Board requiresAs setforth in a recent case,for interrogation to be privileged it must be not only for the pur-pose of verification of a union's majority status,but also must be accompanied by a com-munication to the employee of the purpose,an assurance that no reprisal will take place,and must occur in it context free from employer hostility or other interference with em-ployee rights.Jolirinic'sPoultry Co.,146 NLRB 770. In the instant case the purposewas not shown, in no case were assurances of no reprisal given, and in some instances thequestioning occurred accompanied by threats to go out of business.8While it is true that Lundy's card had not yet been given to Wasson, Frederitz hadadvised Wasson that Lundy had signed a card. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDcated near Respondent's terminal.Driver Beauchamp invited Allen to attend thismeeting but Allen told him that since the men now had a representative he did notfeel it was appropriate for him to come.9-This meeting was not attended by Wasson, but all the drivers who had signedcards with the Union were present. It took several hours, and both the contractand its implicationswith respect to Allen's operations were discussed atlength.There were differences of opinion among various individual drivers as toAllen's ability to make concessions, but all the drivers who testified showed anawareness of the economic problems facing a subhauler like Allen if required tolive up to all of the terms of the master agreement.All the drivers, however, feltthat it should be possible through the Union to obtain some benefits which they didnot then haveItwas the consensus of the group that although literal compliancewith all of the provisions of the master agreement might not be possible, someway might be found to avoid strict compliance with its more onerous terms. Itwas agreed that the issue should be pressed further through the Union, but therewas no suggestion that the master agreement was to . be forced on Allen by astrike or picketing.3.The bargaining meeting of November 6, 1962, and the terminationsAfter the November 4 meeting, Frederitz advised Wasson that it was the wish ofthe drivers that he press further in attempting to get an acceptable agreement withAllen.Wasson requested that Frederitz undertake, insofar as possible, to get allthe drivers who had signed union cards to join him on November 6, 1962, invisitingAllen so that he might have the advantage of their "moral support" andtheir views.All of the drivers were notified of this proposed meeting, but on themorning of November 6, only Frederitz, Beauchamp, and Rowley appeared at theterminal to meet Wasson. The four of them waited for the others for over an hourbut none of the drivers appeared.At approximately 11 a.m. Wasson and the threedriverswalked into Allen's yard.Wasson had no previous appointment with Al-len.Allenmet the group in the yard. When Wasson suggested that they allgo into the office to discuss the contract, Allen replied that it could be discussed inthe yardThe testimony of Wasson and the drivers is in substantial accord as towhat transpired immediately thereafter.According to them, Wasson, who had anenvelope containing copies of the master agreement and the various trust agree-ments that are normally signed simultaneously with it,suggested to Allen that hemight wish to sign them.Allen replied that, as he had explained to Wasson atthe earlier meeting, continued operation under the master agreement was an eco-nomic impossibility. Allen then accused Frederitz of instigating the whole matterand of attempting to undermine him.Frederitz denied the accusation, and he andAllen got into a heated argument.Wasson finally succeeded in calming Frederitzand Allen, and again brought the conversation around to the agreement.Allenthen announced that he would not sign it,and that he was out of business. Hesaid that he was firing Frederitz, Beauchamp, and Rowley.Wasson asked himwhy, and Allen replied that he was firing Frederitz for having drilled holes in histrucks some weeks before without authorization, Rowley for refusing to performwork he had been directed to do, and Beauchamp for lack of work.Allen statedfurther that he would take care of the other drivers when they arrived.The threedrivers thereupon cleaned out their trucks, turned in their keys to Allen, got theirpaychecks and departed.Allen's version of these events does not materially differ.He states that he hadobservedWasson and the drivers sitting in a car in front of the terminal.Whenthey approached him in the yard, he did not invite them into the office because hewas expecting some phone calls and wanted privacy.When Wasson asked him'about signing a contract he repeated to Wasson that,as he had told him earlier, itwas economically impossible.He admits having a heated argument with Freder--itz.He does not specifically deny accusing Frederitz of attempting to underminehis operation,but he indicates that the substance of the argument turned on someother matter.He acknowledges that when Wasson quieted Frederitz,he told Was-son that"If he was going to force the contract on me I would be out of business;that particular day there wasn'tany business,so in the confusion I laid everybodyOWhen Allen and Wasson first met,Allen suggested the possibility of his meeting withhis drivers.Wasson told Allen that the Union was now the representative of the men. Itis thus understandablethat Allenshowed reluctance in response to Beauchamp's invita-tion.Wasson testified that he would have had no objection to Allen's attending the meet-ing, but it does not appear that he ever apprised Allen of his view. NELSON B. ALLEN235off " Responding to Wasson's questioning as to the reasons, Allen states that he"Could add Frederitz for drilling holes in the cab, Rowley because he had refusedto work for this one customer up North, and Beauchamp because there wasn't anywork."He concedes that when they asked for their paychecks he told them thatthey could have them if they turned in their keys.Allen specifically denies usingthe word "fire" in connection with any of the drivers. He admits saying that hewould take care of the other drivers "as they came in and lay them off too."I credit the mutually corroborative and consistent testimony of Wasson and thedrivers.The principal differences between their version and that of Allen is foundinAllen's insistence that he only said he "could have" fired them for allegedinfractions, rather than that he did so, and in his denial that he ever used the word"fired."However, if we accept Allen's version at its face value we find him admit-tedly terminating the employment, not only of the three drivers present, but also ofall drivers in the unit for no apparent reason but that they were seeking a contractthrough their statutory bargaining representative. It is undoubtedly true thatAllen had no loads to haul on that particular day. It is undisputed, however, thatAllen never followed a practice of laying off drivers when work was slack.Workfrequently had its ups and downs and Allen regularly undertook to distribute workamong the drivers as it became available. In the intervals he did not lay offdrivers or asked for their keys.Even the term "layoff" does not accurately expresswhat happened.As Allen himself puts it, confronted with what he regarded asa demand that he sign the master agreement, he determined to quit the subhaul-ing business, at least for the time being, because "frankly at the time I didn't knowwhat else to do." Thus whether Allen's conduct be described as a layoff, a firing,or a termination, by his own admission it was clearly action which he took inresponse to the Union's demand, and I so find.He followed up his announcedplan by terminating the remaining drivers. As they came in from trips or other-wise reported to the terminal at various times during the balance of the day andon November 7 each was told, in substance, that Allen was no longer in business,and that their services were no longer needed.Immediately after the incidents in the yard, Wasson and the three drivers went toHul's Restaurant to discuss what should be done. There is no evidence to contra-dictWasson's testimony that he had not contemplated picketing at this time solelyfor the purpose of pressing for a contract.Wasson states, however, that confrontedwith terminations coming about in a manner which he regarded as discrimina-tory and unlawful he felt he had no alternative but to take action in protest.Afterconsulting with the Union's attorneys, and discussing the matter with the drivers,picketing was commenced.The picket signs were made up from material whichWasson had in his car, and they were inscribed with the legend "Nelson B. AllenUnfair.Employees discharged for union activities.Local 224."Beauchamp,Rowley, and Frederitz commenced picketing about noon on November 6.Theywere subsequently joined by drivers Graham, Lundy, and Hinrichs.The picketingcontinuedwithout interruption until about December 24, 1962, and was laterresumed under circumstances which will be set forth below.4.Concluding findings as to the incidents occurring on November 6Before we can correctly appraise and understand later developments, we mustfirst consider the significance of the events which happened on November 6, 1962,and immediately thereafter.The background for the dramatic events occurring in the yard on November 6may be summarized as follows: (1) A majority of the drivers had by October 26designated the Union to represent them; (2) Respondent had recognized the Un-ion on October 31, and on the same date Allen had met with a union businessagent and participated in an exploratory bargaining session; (3) Allen had madeitclear from the outset that he believed the proposed master agreement to be aneconomic impossibility for his operation; (4) Allen had unlawfully interrogatedand threatened drivers and made known to them his opposition to the Union andhis fears of the economic consequences of the master agreement; (5) Allen, al-though apprised that Wasson lacked authority to deviate from the master agreement,had not acquired, or been told, that adjustments designed to meet the exigencies ofhis specialized type of business were impossible to negotiate; (6) Allen had notbeen told by the business agent, or anyone else, that failure to sign the masteragreement would necessarily result in immediate economic action against him bytheUnion; (7) the drivers had unsuccessfully sought to discuss recognitionalproblems directly with Allen, but had made it clear to him that, although they wereseeking help from the Union, they understood his economic situation and desiredto negotiate a solution that would be economically suitable to it. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDAgainst such a background, we come to the confrontation of November 6. Al-len,who had been observing Wasson and three drivers sitting in a car in front ofhis terminal, met them as they entered the yard about 11 a.m. Allen denied Was-son's request that they go into his office to discuss a contract; he accused one ofthe drivels of instigating the Union and of trying to undermine his business; herefused to discuss further any aspect of the contract; he charged that Wasson wastrying to force him out of business; and finally he announced that he was goingout of business and terminated, not only the three drivers present, but all the driversin theunit.The General Counsel contends that this conduct constitutes both anunlawful refusal to bargain and discrimination against the employees affected. Iagree.The bargaining had barely commenced and it clearly had not reached apoint of impasse. The Union had proposed that Allen sign a master contract, butthere is no evidence at this point to establish that some adjustments designed tomeet his need might not have been made. Indeed, considering later develop-ments, this no doubt might have occurred had not Allen taken action that effec-tively forestalled further exploration of the matter.Whatever apprehensions Allenmay have had as to future developments, he was clearly not at this time confrontedwith an "either or" proposition, or with "an arbitrary demand" which pointed tothe destruction of his business.Nevertheless,with the bargaining relationship stillin its infancy, we see Allen,insteadof fulfilling his duty "to meet at reasonabletimes and confer in good faith ...", putting the quietus on the whole bargainingprocess with the most drastic action possible, the termination of everyone in theunit.Respondent defends its action by referring to the alleged willingness ofAllen to confer and discuss all aspects of the contract both before and after No-vember 6. It is true that, prior to November 6, Allen had discussed the contractand had explained his position in regard to it on the only occasion upon which hehad been confronted with the opportunity to do so.His action on November 6,however, can hardly be characterized as evidencing any continuing willingness.On the contrary,aswe have seen,itwas both devastating and terminal. Ifbargaining were to continue thereafter,a destroyed relationship had to be rehabili-tated.Efforts in this regard will be considered below, but the significance of whathappened on November 6, can neither be ignored nor underestimated.Respondent further defends its conduct by claiming that it was a justifiablebargaining tactic aimed at countering a demand of the Union which it regardedas totally unreasonable,and, that as such,the conduct was neither discriminatorynor in disregard of the statutory duty to bargain.Respondent,while acknowl-edging that the Board has consistently maintained that lockouts may be used as abargaining weapon only in limited situations,urges that the Supreme Court andvarious Courts of Appeals have made it clear that lockouts are not unlawfulper se,and that properly the lockout should be regarded as a corollary of the strike andpermitted to be used in a variety of circumstances.Whether or not the Boardmight appropriately construe the statute to equate strikes and lockouts, it has notas yet chosen to do so. The Board,with court approval, has recognized that therightof employees to engage in concerted activities,including their right tobargain through their duly designated representative,may be limited by permit-ting an employer to take certain defensive action to protect its business againstcertain losses or inconveniences.Thus it has been held that an employer may lockout all of his employees when faced with a strike,or threatened strike where thepurpose is to preserve multiemployer bargaining,or to prevent serious loss orinconvenience to the business or to the customers.10Economic hardship may alsojustify temporary lockouts or refusals to reopen during a strike absent reasonableassurances of a measure of continuous operation."This privilege,however, doesnot exist when the lockout is used not for defensive purposes, but as an offensiveweapon intended to force the abandonment of the Union's contract proposals Inthis type of situation the Board has consistently held that the use of a lockoutweapon is coercion of employees in the exercise of their bargaining rights, isdiscriminationagainst such employees,and also constitutes the antithesis of10N.I. R.B. v Truck Drtrets Local Union No. 449,InternationalBrotherhood of Team-sters, etc.(Buffalo Linen Supply Co ),353 U S.87; Betts CadillacOlds,Inc., et at.,96NLRB 268;Packard Bell ElectronicsCot potation.130 NLRB 1122;Building ContractorsAssociationof Rockford, Inc.138 NLRB 1405."International Shoe Company,93 NLRB 907;Duluth Bottling Association,et al., 48NLRB 1335. NELSON B. ALLEN237good-faith bargaining.12It is neither claimed nor does the record show, that theinstantcase falls within any of the so-called defensive exceptions.As we haveseen,the lockoutresponseof Allen came not afteran impasse,but in the earlystages of bargaining.He was not confronted with an immediate strike threat, oreven the likelihood that one was imminent, if he declined to sign the masteragreement.He was aware that his employees were seeking ways and means ofmaking adjustments that would suit his operation.Although the master agree-ment was the only definite proposal that had yet been made, it was presented tohim in a context in which further discussions were openly solicited.His lockoutresponse was thus not dictated by any justifiable "defensiveaction."but standssimply as an "offensive" i esponse to the demands of a bargaining representativewhich he regarded as unacceptable. Within the rationale of the authorities abovecited, such a response is unlawful and clearly violative of Section 8(a)(1), (3), and(5), and I so find.Respondent also argues that its conduct should not be found discriminatorybecause it was directed against everyone in the unit, and not just against unionadherents.Iturges that action encouraging or discouraging membership in aunion is only unlawful when it is discriminatory, and this cannot be said to be truewhen the action is takenagainsteveryonewithout regard to union affilia-tion.This misconceives the nature of the offense.Where a lockout is found tobe a lawful defensive response, it would not be discriminatoryunlessitwere appliedto union adherentsalone.This comes about because, although the act is clearly acoercive one directed against employees in the exercise of their bargaining rights,the Board has found that in balancing this against conflicting legitimateinterestsof the employer the interference is to be tolerated.However, in the case of anoffensive lockout, there is no justification for an act of coercion aimed at employeesfor seeking to press their demands through their representative. A lockout undersuch circumstances is clearly discriminatory within the express language of the Act.Ifind that Respondent, on November 6, 1962, terminated the employment ofall the drivers in its employ because they sought to exercise their bargainingrights through the Union, and that by such termination it coerced its employees inthe exercise of their bargaining rights in violation of Section 8(a)(1) of the Act,itdiscriminatedagainstsuch employees in violation of Section 8(a)(3) of the Act,and it refused to bargain with the Union within the meaning of Section 8(a)(5)of the Act.C. The offers of reinstatement and the bargaining subsequent toNovember 6, 1962I have found Respondent's conduct on November 6, 1962, to be unlawful. Suchunlawful conduct neither terminated the employment relationship nor extinguishedthe duty to bargain as a matter of law.On the contrary it created in Respondentan obligation to remedy its unfair labor practices by reinstating and makingwhole the drivers discriminated against, and by resuming its bargaining relation-ship and bargaining collectively in good faith with the Union.At the outset thepicketing was to protest the terminations, and none of the drivers were strikers butallwere discriminatees.1 iWe must next determine how Respondent met the obli-gations imposed upon it as a result of its unfair labor practices, and ascertain whateffect its subsequent conduct had upon any remedy which may be called for.1.The alleged offers of reinstatement and the bargaining prior toDecember 24, 1962Immediately after being infoi med of his termination because Allen was "out ofbusiness," Robert Brooks, a driver who had not signed a union card, undertook to19TheAmericanShipBuilding Coinpany,142 NLRB 1362;Quaker State Oil RefiningCorporation,121 NLRB 384, enfd 270 F 2d 40 (CA. 3) ,Utah Plumbing and HeatingContractorsAssociationand its .ifembeis,126 NLRB 973, enfd 294 F 2d 165 (CA. 10).18lespondent urges ilwt the drivers had planned to strike if a contract were not ob-tained, and that when the picketing commenced they were in reality economic strikersusing the strike as it weapon to obtain this object. It may be assumed that they hadorganized with the hope of obtaining it contract.Expressions by certain of the witnessesindicate that they recognized that striking and picketing might become necessary if theywere to achieve that objectiveHowever, as shown above, by November 6 they had notyet decided to take economic action.Respondent, by its unlawful conduct in "going outof business" and terminating the drivers on that date, made the drivers discriminatees,and their reinstatement thereatter became the primary issue. 238DECISIONS OF NATIONALLABOR RELATIONS BOARDfind loads for Allen's trucks to haul.Brooks located three loads that TruckingUnlimited, a prime carrier, would make available for Allen on a subhaul basis.Brooks reported this to Allen who told Brooks that he would take this work ifBrooks could obtain drivers.Brooks promptly agreed to take one of the loadshimself and Pennington agreed to take another. There was discussion about thethird load during the course of which Allen offered it to Lundy.Lundy, however,declined to take it, and thereupon joined the other drivers on the picket line.14Thethird load was eventually assigned to driver Gene Creech, and Brooks, Penning-ton, and Creech took out the three Trucking Unlimited loads on November 7.Records of Respondent show that one additional load was taken out on Novem-ber 9 by a driver not previously in Respondent's employ. Records also show thatduring the following week 12 loads were taken out. Brooks and Creech eachtook loads, but the others were carried by newly hired drivers. Business in thisweek resumed at a level comparable to that of the week just preceding the uniondemand. There is nothing further in the record to show that Respondent's busi-ness did not thereafter continue at substantially the same level.After Brooks and Pennington had been assigned to two of the Trucking Un-limited loads, they left the terminal and proceeded to Hul's Restaurant. Accordingto Brooks, Allen had told him that "he could go ahead and see if some of thefellows wanted to go and take trips."At Hul's Restaurant they met Beauchampand Rowley, and engaged in a discussion with them which lasted for about 30minutes.Brooks states that during the course of this conversation he told Beau-champ and Rowley about the Trucking Unlimited loads, and stated that he wasacting for Allen in offering them an opportunity to take them.Beauchamp andRowley deny that Brooks made a definite offer, either of a specific load or of othergeneral employment. 1 am convinced that their recollection more accuratelyreflects what happened at this time.Brooks, himself, testified that he representedto Beauchamp and Rowley that none of the Trucking Unlimited loads had beenassigned.He is clearly confused in this, however, for Respondent's witness Penn-ington is quite definite that Allen had assigned him and Brooks two of the threeloads before they left together for Hul's Restaurant.Pennington's testimony isnot disputed by Allen. Allen, himself, does not assert that he gave Brooks author-ity to do more than notify drivers of the availability of the Trucking Unlimitedloads.No claim is made that he authorized Brooks to offer general reinstatementto Beauchamp, Rowley, or anyone else.There can be no doubt that the fourdrivers fully discussed questions concerning everyone's returning to work andundoubtedly Brooks made Beauchamp and Rowley aware that one Trucking Un-limited load was still available. It was Allen, however, who was making the as-signment, and there is nothing to show that at this time he had not alreadyassigned this third load.Moreover, even if we construe the offer to be definite andpositive with regard to the Trucking Unlimited load, it can hardly be characterizedas an offer of reinstatement to Beauchamp and Rowley to their former jobs.On or about November 8, Allen, acting through his son, Robert, asked driverGraham, who was at the time on the picket line, if he wanted to take out aload.Graham replied that he "would like to" but that he "couldn't go throughthis picket line."Several informal conversations occurred between Allen and various drivers on thepicket line.Respondent urges that during the course of these Allen made it clearto the diivers that they might have been working all the time, and that theyconsistently responded to him that they were unwilling to come back to workwithout a contract.55Allen's reference appears to have been to the so-called offers14Lundy admits to being present at the terminal when Brooks discussed the TruckingUnlimited loads with Allen. Ile denies, however, that he was definitely offered one ofthe loadsWitnesses Allen, Brooks, Skeen, Pennington, and Robert Allen each testified,consistently, that Lundy was offered a load and that he declined.This whole episode tookplace in the course of a general discussion occurring among a number of people.Lundywas at the time somewhat perplexed as to what course he had best pursue, and may nothave clearly understood all that was taking place. I am convinced, however, that be ismistaken in his denial, and find that Allen made it known to Lundy that he might takeone of the loads.10Respondent would attach significance to these alleged statements as showing that atall times the drivers were staying out for the purpose of getting a contract.There issome question that the drivers actually made such assertions.Assuming,arguendo,thatthey did, however, I attach no significance to them.At the time they were discriminateesplaced in that position by Allen, himself.Until Allen unconditionally offered them re-instatement their willingness to return without a contract cannot be tested. NELSON B. ALLEN239of reinstatement outlined above. I do not understand Respondent to be claimingthat in any of these subsequent informal conversations Allen was undertaking tomake independent unconditional offers of reinstatement without reference to theformer so-called offers.On November 26, 1962, Allen posted a notice on a bulletin board in his officeand on the wall of the outside of the house in a location which was approximately15 or 20 feet trom the place in the street where the drivers were picketing.Thisnotice listed the names of all of the drivers in the unit and reads as follows:The picket line out front does not mean we are out of business. Each of youare free to come back to work provided there is work available at the time youdecide to return.Many of you have refused work, so we are not going tocontinue to ask individually.Anyone that would like to return,please advisein personor bytelephone.The pickets did not normally come on the terminal property,and they testifiedunanimously that no one of them had seen the posted notice.On December 4,1962,Allen's son,Robert,delivered to Frederitz,Beauchamp,Rowley, and Hin-richs,who were at the time on the picket line,copies of the above notice togetherwith a covering letter which read:Attached hereto is a copy of a notice which was posted on the bulletin boardand on the front of the office building on November 26, 1962. Since we stillhave not heard from you we assume you still do not wish to return to work.No driver responded to this letter.Between November 6, 1962,and January 2, 1963, no formal bargaining meet-ings between Respondent and the Union were either scheduled or held.Two infor-mal encounters occurred in December.On one occasion Allen met with Wasson,by chance,in front of the terminal.Wasson suggested that they should sit down"and get an agreement signed and get the men back to work." According toWasson,Allen replied that "at the time he couldn't see it."No further discussionensued.On another occasion Allen met with"Salty"Dykes, president of the Un-ion.The meeting took place in a cocktail lounge, and was arranged by a sup-plier of Allen who had experienced difficulties in making a delivery behind the picketline.In response to a statement by Allen that he could not afford the masteragreement,Dykes, according to Allen,indicated that then Allen should get abetter class of business,and that in the event he could not then the Union intendedto put him out of business.Allen inquired if a "variation in the contract, anypossible chance of a percentage arrangement or anything like that might beworked out."Dykes responded that it could not.2.Conclusions as to the offers of reinstatement and thebargaining prior to December24, 1962Respondent urges that by the oral offers of the Trucking Unlimited loads toLundy,Beauchamp,and Rowley,by the offerof a load to Graham,by theinformaldiscussionsabout workavailability between Allen and Beauchamp,Rowley, andHinrichs,and finally bythe notices of November 26, it had made valid offers ofreinstatement to the drivers.Thusit is urged that even if a discriminatory lockoutbe found,Respondent effectively remedied its unlawful conduct,at least to theextent of cutting off furtherbackpayliability.The record will not support thiscontention.Ihave found that Allen did offerLundyone of the Trucking Unlimitedloads onNovember 7. I donot, however,regard this as an unconditional offer tohis formerjob.Only the day before Lundyhad beentold by Allen that he was"out of business."Allen didnot announceto Lundy, oranyone else,on November7 that hewas resuming business,but merely stated that if Brooks could get drivershe was prepared to handle the three loads that Brooks had located.Allen made noattempt toassure Lundy thathauling aTruckingUnlimited load was tantamountto reinstatement to his former job.As a discriminatee,Lundy wasentitled to suchassurance if the offer is to be considered a valid one.16The so-called offers of the10Although the record is not entirely clear on the question, there is some indication thatRespondent is claiming that Graham,who was also present at the terminal when theTrucking Unlimited loads were under discussion,was also offered one of themEvenassuming this to be so there is nothing to indicate that he was given any more assurancethan Lundy,and thus for the same reason any offer made to Graham at this time couldnot be considered a valid one 240DECISIONSOF NATIONALLABOR RELATIONS BOARDTruckingUnlimited loads to Beauchamp and Rowley were even more ten-uous.As we have alreadyseen,there is some doubt that any real offers wereactuallymade, but even assuming that they were, there is nothing which wouldindicate a type of offer that could reasonably be construedas anunconditional offerof full reinstatement.The offer of a load to Graham on November 8, while clearlymade, was similar to the offer to Lundy on November 7, in that it likewise carriedno assurance that Graham was being offered his former job, and thus for the samereason it is also defective.The informal discussions between Allen and Beau-champ, Rowley, and Hinrichs are not even urged as unconditional offers, butappear to constitute merely affirmations of the earlier defective offersThe samemay be said for the notices posted on November 26 and subsequently delivered tofour of the drivers.They do not speak in terms of an unconditional offer to returnto former jobs, but purport only to affirm that although the drivers had heretoforeturned down jobs, if any were stillremainingthe drivers would be permitted toapply for them. I find that between November 6 and December 24, 1962, Allenmade no valid offers of reinstatement to any of his drivers.With respect to the bargaining during this period Respondent contends that theinformal meetingsbetweenWasson and Dykes, in which these representatives al-legedly had insisted that Allen sign the master agreement no matter what the cost,are further evidence of the Union's adamant position and of Allen's willingness todiscussmatters.This overlooks the fact that it was Allen, not the Union, whobroke off the negotiations on November 6. As a result of this conduct the issue ofthe reinstatement of the drivers became a primary and an overriding considera-tion.Even so we find Wasson framing his proposal in terms of a further discus-sion,and Allen once again declining to put the matter to a test to ascertain howfar the Union was really prepared to go. The meeting with Dykes can hardly beregarded as definitive considering the posture of the case at that time whichresulted from Allen's unfair labor practices.An informal encounter in a cocktaillounge with a man who was not the union negotiator, and in which only a generaldiscussion ensued seems to add little to the bargaining picture one way or theother.I find that between November 6 and December 24, 1962, Respondent tookno steps toward the fulfillment of his duty to bargain with the Union.3.The offers of reinstatement and the bargaining subsequent toDecember 24, 1962As a result of the charges filed by the Union in this proceeding, a proposedBoard settlement was signed by Respondent on December 21, 1962. It provided,in substance, that Allen would offer reinstatement to Frederitz, Beauchamp, Row-ley,Graham, Hinrichs, and Lundy, and make each whole, and bargain collectivelywith the Union. Although at the time this proposed settlement had not beensignedby the Union or approved by the Regional Director, Allen, on Decem-ber 24, 1962, sent letters to each of the drivers named in the agreement reading asfollows: 17Pursuant to Settlement Agreement executed at the National Labor RelationsBoard office in Los Angeles, California, on December 21, 1962, I am offeringyou complete reinstatement of your former employment as a driver.Ifyou desire to return to work, please advise me at the address belowindicating your wish to return to work, Said desire to return to work shall becommunicated to me on or before close of business day on December 31, 1962.Upon receipt of your answer in the affirmative I shall place your name ona hiring list in order of your seniority as of November 6, 1962 so as to employyou under the same conditions and circumstances of said date and priorthereto.These letters weresentto, and received by, all six of the drivers. It is undisputedthat within the prescribed time limit Beauchamp, Rowley, Graham, and Hinrichseach notified Respondent that he desired to be reinstated.On Saturday, December29, Frederitz, accompanied by Beauchamp and Rowley, went to Respondent's ter-minal because they thought "it was a good time to go down and let [Allen] know[they]was willing to go back to work ..." and to "talk over even any differences17This settlement agreeniciit was never signed by the UnionIt was later approved bythe Regional Director on January 28, 1963, but subsequently was set aside by the GeneralCounsel prior to the issuance of the complaint in this proceeding NELSON B. ALLEN241[they]might have ... ' Lundy was to join them,but he was late, and was notwith them when they arrived at the terminal.Nelson Allen was not present whenthey arrived.Theytold his son,Robert Allen, the purpose of their visit and hehanded them ceitain employment application forms to be filled out.The driversquestioned him about the need for such forms, but Robert Allen only replied thathe was acting at his father's instructions.After some discussion they departedwith the applications.Before departing Frederitz stated to Robert Allen that hewished to be reinstated and that in the event his father wished him to take a loadhe should call him. isThe drivers' concern about the applications stemmed fromthe fact that most had filled out similar applications and they felt the requirementmight,insome way,reflectupon their seniority status as reinstated em-ployees.They went directly to Hul's Restaurant where they met Lundy who hadbeen late in getting to the terminal.They told Lundy that Nelson Allen was notat the terminal and showed him the applications.After some discussion theydecided that with the weekend and holiday intervening before the next workday,and with the Union scheduled to meet with Allen on that day, it would be best toreport the matter of the applications to the Union,and to let the business agentstake up the reinstatement problem with Allen at the negotiation meeting.As aresult of this decision,Lundydid not go to the terminal or otherwise notify Allenthat he wished to return.The scheduled negotiation meeting between Allen and the Union took place onJanuary 2,1962.At this meeting the Union was represented by Clyde Yandelland Barney Bernard.")At the outset of the meeting Yandell asked Allen abouttaking back the six drivers.Allen replied that he was ready"to take four of themback, but not two."Allen asserted that Frederitz and Lundy had not asked fortheir jobs back within the December 31 time limit required by his letter. Yandellreplied that Frederitz had come to the plant on December 29, and that Lundy hadfailed to report on the same day only after learning of the confusion concerningthe application blanks.Allen explained to Yandell that he had sought the applica-tion blanks only to complete his records,that he desired them only from thosedrivers who did not have similar applications already on file, and that he had neverintended that they should condition or adversely affect reinstatement rights. Allenand Yandell discussed the reinstatement of Frederitz and Lundy at some length,and Allen said that another reason for refusing to take them back was "that Lundyand Fredeiitz had made faces at him from the road and that they were troublemakers."The statement is not denied by Allen.There was some discussion ofunion contract,and Allen repeated to Yandell the assertion he had made earlier toWasson, that his business was not such that he could afford the master agreement.Yandell proposed no other agreement at the time, but explained to Allen that itmight be possible that the Union could waive health, welfare, and pension benefits.The meeting was adjourned with the understanding that Yandell would takeup the possibility of such concessions with higher union officials, that he wouldreport back to Allen what the men had decided to do as a result of his refusalto take back Frederitz and Lundy,and that they would later schedule anothernegotiationmeeting."There is some conflict in the testimony on this point.Robert Allen testified thatFrederitz asked him if lie "was assuming that [Frederitz]was coining back to work" andthat "[lie]said no"Allen slated that it was in reliance upon Robert Allen's report tothis effect that lie later concluded that Frederitz had not signified his intent to return towork within the time limit prescribed by the letterRobert Allen was less than 20 yearsold at the time of these incidentsThe drivers displayed a vociferous concern about themeaning of the applications and subjected Robert to a barrage of questions about themHedid not fully understand their purpose, and could only reply that his father had instructedJilin to give lheni to any driver reporting.All three drivers were emphatic that Frederitzmade it quite clear that he was responding to the letter and seeking reinstatement. Indeed,this appears to have been the only purpose of it visit by any of the drivers to the terminalon that day I antsatisfied that Frederitzdid make known his athrntative response to thejob offer, that Robert Allen became contused, misinterpreted some of his expressions ofconcein about the applications, and subsequently passed on his contusion and misinterpre-tation to his father.19Business Agent Wasson had been replaced by Yandell as a result of a union election inDecember 1962, and Yandell, now assisted by another business agent, Bernard,had takenoverWasson's role in the negotiations with Allen770-076-65-vol. 149-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDYandell and Bernard went from the terminal to Hul's Restaurant where they metwith some of the drivers 20Yandell told the drivers of Allen's position withregard to bargaining, the applications, and the reinstatement of Frederitz andLundy.The drivers agreed that none of them would return to work unless Freder-itz and Lundy were also taken back, and that if they had not been taken back bythe following Sunday picketing would be resumed.According to Yandell hereported this decision of the drivers by telephone to Allen.'When Allen failed to call Frederitz and Lundy by the next Sunday January 6,the picketing was resumed.Melvin Graham did not join the others, but returnedtowork on or about January 6.Apparently because of the intervention of theBoard, Allen reversed his position as to Frederitz and Lundy, and by January 23sent to both renewed unconditional offers of reinstatement. Both declined toreturn, advising Allen, in substance, that they would not then go back without aunion contract.Renewed unconditional offers were also made to Beauchamp,Rowley, and Hinrichs, and they too declined to come back without a unioncontract 22The next bargaining meeting was held on January 24, 1963.William Fon-taine, organizer for the Western Conference of Teamsters, appeared and acted asspokesman for the Union. Fontaine had more authority than either Wasson orYandell and was empowered to negotiate a contract making concessions de-signed to cover specialized types of business such as Allen's. In a meeting whichlasted over 5 hours all phases of Allen's operation were fully discussed. Fontaineacknowledged that the master agreement was designed for common carriers andwas not suited to special subhaul carriers such as Allen. He agreed that it wouldbe necessary to draft a special agreement adapted to the character of Allen'sbusiness.The Union appears to have accepted Allen's representation as to thenature and volume of his business, for it made no request to inspect his books.According to Allen, during the course of this meeting he asked "if there wasn'tany arrangement such as a percentage that would-in other words, allow us tokind of share in the profit...." The record is not clear exactly what Allen meantby a percentage arrangement, and Fontaine makes no reference to this proposal inhis testimony. In any event it appears never to have been discussed. The meetingconcluded with the understanding that Fontaine, now fully apprised of Allen'sproblems, undertake to draw up a new agreement tailored to fit them, which wouldthereafter be submitted to Allen and would serve as the basis for discussion at alater meeting.20Frederitz, Beauchamp, and Lundy were at the restaurant when Yandell and Bernardgot there.Rowley was out on a trip and did not return until the next day.Hinrichs wasstill In Oregon, but he had told the others that he would go along with whatever theydecided.Graham did not come to Hul's restaurant until the meeting was nearly com-pleted, and he did not hear the report from Yandell and Bernard.21 Allen and his son, Robert, who listened In on this telephone call, testified that Yandellinformed them that the men were refusing to return without a union contract. I creditYandell's version in this regardThe drivers present at the meeting not only testifiedconsistently that they were conditioning their return upon Frederitz and Lundy also goingback, but this position is more consistent with other events occurring at the time.Bargain-ing had only just resumed, and although the drivers had been told that Allen had not signedan agreement, they were also told that further meetings were to be heldOn the otherhand, only a few days before, all the drivers had signified their intention to returnTheywere aware that Frederitz had actually reported to the terminal within the required timeperiod and signified that he wanted to go back. They knew that Lundy had withheld goingto the plant only because of the confusion brought about by the Respondent's apparent in-sistence upon the applicationsIt is thus understandable that uponlearningthat Allenwas refusing to take back either Frederitz or Lundy they should have some question as tohis good faith in taking any of them back. Under all the circumstances, I am convincedand find that the drivers refused to return to work at this time because Allen declined toreinstate Frederitz and Lundy, and not because they were refusing to go back withouta contract.I further find that Yandell reported this fact to Allen in the telephoneconversation"The offers to Beauchamp and Bowley were oral, and they were made aware thatFrederitz and Lundy had received renewed offers and that filling out the application formswas not a condition precedent to return.Hinrichs, who was still in Oregon, received anoffer by letter.Although he had replied in the affirmative to the earlier offer, he did notreply to this one.He had previously taken the position that he was going along with anyactionthe men took. Since they all declined to return at this time unless a union contractwere signed, I assumethat Hinrichslikewise joinedwith themin this position. NELSON B. ALLEN243Fontaine subsequently prepared a special contract, submitted it to Allen, and latermet with him on February 19. This meeting lasted approximately 3ih hours.Allen accepted, without argument, the noncost items in the proposal, but noagreement was reached as to any cost itemThis new union proposal differedfrom the master agreement ptincipally in that it eliminated the health and welfareprovisions, piovidcd for an hourly wage scale lower than that in the master agree-ment, and eliminated a pay scale based on mileage. It did, however, provide foran 8-hour minimum payment and for vacation and holiday pay while Allen wasthen paying a 4-hour minimum and no vacation or holiday pay. The undisputedevidence regarding the cost of a typical trip is that under Allen's then currentpractice, it would cost approximately $92, while under the special agreement itwould have cost approximately $122.While acknowledging that this was sub-stantially less than the full costs under the master agreement, Allen contended thateven with the ieduction the cost figures were still too high for the type of businessinwhich he was engaged.= S Fontaine although stating that Allen made nowritten counterproposals at either meeting cannot recall if he made any oral pro-posals.The February 19 meeting adjourned with the understanding that Allen wasto think the matter over for a period of from 30 to 60 days. Fontaine states thathe asked Allen to let him know if during this period any developments took placewhich would make it possible for him to accept the contract, and that Allen agreedto do so.Allen denied eithei such request or his agreement. In any event Allennever called the Union, but approximately 2 weeks after this meeting FontainecalledAllen on the telephoneDuring the course of this conversation Allen in-formed Fontaine that things had not changed and that he still did not regard itas economically possible fot him to accept the proposed contract. There is noshowing, or claim made, that these was any understanding or agreement as tofurthet communications between Allen and the Union.There is nothing to showthat the character of Allen's business thereafter changed in a manner that mightmake that pioposal acceptableThereafter Allen made no further efforts to com-municate with the Union, not did the Union undertake to communicate further withhi n.The picketing ceased in early Fe"-.t nary and has never been resumed.4.Concluding findings as to the offers of reinstatement and bargainingsubsequent to December 24, 1962We must next examine the significance of the reinstatement offers made onDecember 24, and consider whether or not Respondent fulfilled its statutory dutyto bargain in the meetings with the Union following January 2, 1963. TheGeneral Counsel, appears to claim that no valid offers of reinstatement were made.Respondent urges that the letters of December 24 clearly constitute validoffers of reinstatement.The General Counsel also contends that Respondent inaddition to its conduct on November 6, 1964, heretofore found to have constituteda refusal to bargain, at all times thereafter followed a continued pattern of bad-faithbargainingwhich must be remedied by a bargaining orderRespondentclaims that even if its November 6 conduct be found a refusal to bargain, it wasthereafter remedied by the bargaining subsequent to January 2, 1963, and that noremedial bargaining oider is called forThe letters of December 24, by their terms, and resulting, as they did, from aproposed Board settlement appear, on their face, to constitute valid offers of rein-statement to the six drivers. 21 Respondent will be absolved of further backpay23The estima(es made of Allen's costs and profits stand unchallenged in the record.Annual costs computed under the piaster agreement would have been raised by approxi-mately $36,000.This figure would include approximately $7,000 per year allocated tohealth,welfare, and pension costs.Additional reductions brought about by the specialagreement submitted by Fontaine would have reduced the annual increase to approximately$23,000.As we has e seen above Allen's net profit in 1002 was approximately $14,000 withno allowance being made for any salary for him251 have found above that Respondent discriminated against all 11 drivers in the unitby the lockout of November 0. Neither Timmons nor Sharp were named in any charges orin the complaint.Pennington, Brooks, and Creech returned to work after the lockout, andlater left Respondent's employ of their own volition.Except for Pennington,no one ofthem was named in any charge, and none were named in the complaint.The issue as tothe discrimination against all in the unit was fully litigatedHowever, Iwell make noremedial provision as to the five not named in the complaint since they have evidenced nodesire to vindicate their rights In a Board proceeding. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDliability as to all six of the drivers,unless it be found that by its own conduct ithas interfered with the subsequent return to work of any of them. If so, itsdiscriminatory conduct will continue unless further remedied.Graham subse-quently did return to work following the offer. I have found above that Frederitzsignified his intent to return on December 29, 1962, within the time limit set forthin the offer.His failure to return thereafter came about because of Allen's mis-placed reliance upon the representations of his son concerning Frederitz' statementswhen he came to the terminal.Lundy did not actually report to the terminal onthat day, but he intended to do so, and his failure came about solely because ofthe confusion created by Allen in regard to the application blanks. The entiresituationwas made clear to Allen by Yandell at the bargaining meeting takingplace on January 2 the next business day following the appearance of the drivers atthe terminal.Allen's continued refusal in the face ofYandell's urging that hetake the drivers back, as well as his undenied remark that he regarded them astroublemakers,casts doubt on Allen's good faith and makes it appear that he wasseeking for excuses not to reinstate them. Thus the failure of Frederitz andLundy to return at this time comes about from Allen's conduct rather than theirown.On January 23, however,Allen renewed his offers to Frederitz and Lundy.There is nothing to show that at that time the offers were not unconditional or thatAllen placed obstacles in the way of their return.On the contrary, the recordstands undisputed that at that time they declined to go back solely because Allen hadnot signed a union contract. I find, therefore that on or about January 23, 1963,Allen made valid offers of reinstatement to Frederitz and Lundy, and that they de-clined to return without a union contract and that from that time on their statuschanged from that of discriminatees to that of strikers.Insofar as the record shows, Allen was prepared to put Beauchamp,Rowley,Hinrichs, and Graham to work following their response to his December 24 offer.Graham, as we have seen actually did return. Beauchamp, Rowley, and Hinrichs,however, remained out to protest Respondent's continuing unfair labor practices asto Frederitz and Lundy. I find that on December 24, 1962, Respondent madevalidoffers of reinstatement to Beauchamp,Rowley,Hinrichs,and Graham, andthat thereafter the status of those declining to return changed from that of dis-criminatees to that of strikersAt this time they were striking to protest an unfairlabor practice.On January 23, however, Respondent remedied the unfair laborpractice as to Frederitz and Lundy by the renewed offers. Beauchamp, Rowley,and Hinrichs,although also receiving renewed offers,refused to go back unlessRespondent signed a union contract,and continued to strike after that time forthat purpose.The bargaining after January 2, 1963, takes on an entirely different characterfrom that which preceded itAllen continued to insist that he could not affordeven the scaled down costs of the special contract.However, I am of the opinionthat his conduct at these meetings sounds more in terms of an economic impassethan in derogation of his statutory bargaining duty.We are not necessarilyrequired to carry over the element of bad faith which characterized Allen's originalexplosive response to the Union's bargaining requests on November 6. A discrim-inatory lockout has been described as the "antithesis of good faith bargaining,and in a sense it is. But in the instant case it appears to have come about moreasan emotional reaction to demands regarded as devastating, than from aplanned and calculated effort to evade the bargaining duty altogether.While theeffect on the employees was disastrous and their rights must be vindicated, andwhile the earlier efforts at rehabilitation of the bargaining relationship were bothcasual and insufficient,itdoes not follow as a matter of course that rehabilitationmust remain forever an impossibility.By January 23, 1963, all of the reinstate-ment problems had been resolved,and those who desired it had returned to theRespondent's employ. Those remaining out thereafter did so to press for a unioncontract.The wayhad been cleared for the parties to come together at thebargaining table.The ensuing meetings were comprehensive, and Allen's appre-hensions had been quieted by the knowledge that he was then dealing with arepresentative authorized to make concessions.Allen disclosed all the informationabout his business which was requested,and his entire operations were discussed tothe fullest possible extent.The Union freely conceded that the master agreementwas not suited to Allen's business,and came forth at the next meeting with itsown special contract proposal.The reducedcosts of even this agreement do notappear to allow Allen a profit upon the basis of the only figures appearing in thisrecord. Thus his continued adherence to his economic position does not lack foun-dation or necessarily manifest a fixed and determined effort not to reach an agree- NELSON B. ALLEN245ment.Allen's so-called percentage proposal, while not discussed by the Union, isin the nature of a counterproposal and conceivably might have served as the basisfor an acceptable agreement. It is not clear that Allen had bound himself tocommunicate further with the Union following the February 19 meetingAt themost it appears that he was to call the Union if some changes in his business cameabout that would make the union proposal more acceptableMoreover, althoughhe did not subsequently call the Union he did have occasion to speak with Fontainesubsequent to this meeting and did inform him at the time that no such changeshad come about. The attitude of the Union, in abandoning the picketing andmaking no further efforts to reach Allen, suggests that it too may have acceptedthe fact that even the special contract could not be supported by Allen's busi-ness.I am convinced,and find, that regardless of his past unfair labor practices,Allen undertook in good faith to remedy them by the offers of reinstatement andby the bargaining.Accordingly, I find that commencing on January 2, 1963,Allen resumed a bargaining relationship with the Union, that by his conductthereafter he demonstrated a willingness to fulfill his statutory duty to bargain,that the failure to reach an agreement with the Union resulted from an economicimpasse, and that under the circumstances a remedial bargaining order is notpresently required.There remains the question of the status of the strikers. I have already foundthat prior to the December 24 offer, all of the drivers were discriminatees, notstrikers, and picketing was to protest their discriminatory lockout.The refusal ofBeauchamp, Rowley, and Hinrichs to return after the offer was a protestagainstthe continued unfair, labor practices relating to Frederitz and Lundy.However,since they had received valid offers of reinstatement they lost their status as discrim-inatees and became unfair labor practice strikersAfter January 23 when validoffers had been made to all, however,all remained on strike to seek a con-tract.Their status thus would change from unfair labor practice strikers, to eco-nomic strikers,unless it can be said that in pursuing such objective they were pro-testing an unlawful refusal to bargain. Since I have found that Respondent was, bythis time,meeting its statutory bargaining obligation, I must conclude that thecontinuing strike is for an economic object, and that the drivers who remainedawaybecame economic strikers.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent as set forth in section III, above, occurring inconnection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violativeof Section 8(a)(1), (3), and (5) of the Act, I shall recommend below that it ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent discriminatorily locked out all drivers in thebargaining unit who are named on the complaint on November 6, 1962, andhaving further found that Respondent subsequently made valid offers of reinstate-ment to each of them, I will recommend that Respondent make each whole for anyloss ofearningshe may have suffered as a result of the discrimination against himby payment to him of a sum of money equal to the amount of wages he wouldhave earned from the date of the discrimination to the date of the offer of reinstate-ment, together with interest thereon at a rate of 6 percent per annum, and that theloss of pay and interest be,-computed in accordance with the formula and methodprescribed by theBoard inF.W. Woolworth Company,90 NLRB 289, and IsisPlumbing and Heating Co.,138NLRB 716, to which the parties hereto areexpressly referred.Although I have found that Respondentengagedin conduct violative of Section8(a)(5) of the Act, I recommend no affirmative bargaining order, inasmuchas I have also found that Respondent by its subsequent bargaining with the Unionhas already met its statutory duty to bargain.The unfair labor practices committed by Respondent strike at the heart of therights guaranteed employees by Section 7 of the Act.25 The inference is warrant-25N L.R B. v. EntwistleMfg.Co.,120 F. 2d 532(C.A. 4). 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDed that Respondent maintains an attitude of opposition to the purposes of the Actwith respect to the protection of employee rights in general. It will, accordingly,be recommended that Respondent cease and desist from infringing, in any mannerupon the rights guaranteed in Section 7 of the Act.26Upon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAW1.Nelson B. Allen is, and has been at all material times, an employer withinthe meaning of Section 2(2) of the Act.2.Line Drivers Local 224, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is, and has been at allmaterial times, a labor organization within the meaning of Section 2(5) of the Act.3.All truckdrivers employed by Respondent, excluding all other employees,office clerical employees, guards, professional employees, and supervisors as definedby the Act, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.Line Drivers Local 224, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, has been at all timessinceOctober 26, 1962, the exclusive representative of employees in the unitdescribed in paragraph 3 within the meaning of Section 9(a) of the Act.5.By the termination of all employees in the unit described in paragraph 3,above, on November 6, 1962, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a) (3) of the Act.6.By the termination of all the employees in the unit described in paragraph 3,above, on November 6, 1962, because they undertook to bargain through theUnion, Respondent has refused to bargain collectively with the Union, and hasengaged in unfair labor practices within the meaning of Section 8(a)(5) of theAct7.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed them by Section 7 of the Act, as found above, Respondenthas engaged in unfair labor practices within the meaning of Section 8(a)(1) ofthe Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Sections 2(6) and 2(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this proceeding, I recommend that the Respondent,Nelson B. Allen, its agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership of any of its employees in Line Drivers Local224, affiliated with International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, or any other labor organization, by discrimi-natorily locking out, discharging, terminating, laying off, or in any other mannerdiscriminating against any individual in regard to his hire, tenure of employ-tttent,or any term or condition of employment, except as authorized in Section8(a) (3) of the Act.(b)Refusing to bargain with Line Drivers Local 224, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,by locking out, discharging, terminating, or laying off any of its employeesbecause they undertake to bargain through their duly designated bargainingrepresentative.(c) In any other manner interfering with, restraining, or coercing employeesin the exercise of their rights to self-organization, to form labor organizations,to join or assist the above-named or any other labor organization, to bargain col-lectively through representatives of their own choosing, or to engage in concertedactivities for the purposes of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a)(3) of the Act.May Department Store d/b/a Famous-Barr Company v. N.L.R.U.S. 876;Bethlehem Steel Company v. N.L R.B.,120 F. 2d 641 (C.A D.C.). NELSON B. ALLEN2472.Take the following affirmative action which is deemed necessary to effectuatethe policies of the Act:(a)Make whole Claude Beauchamp, John Frederitz, Melvin Graham, RichardHinrichs, Kenneth Lundy, and Roland Rowley for any loss of pay each may havesuffered by reason of the discrimination against him, in the manner provided inthe section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records,timecards, personnel records and reports, and all other records necessary to ananalysis of the amount of backpay due.(c)Post at its usual place of business, copies of the attached notice marked"Appendix A."' Copies of said notice, to be furnished by the Regional Directorfor Region 21 of the National Labor Relations Board, shall, after being signed byRespondent, be posted by it immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, including all the placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 21, in writing, within 20 daysfrom the receipt by Respondent of a copy of this Decision, what steps Respondenthas taken to comply therewith.'It is further recommended that unless on or before 20 days from the date ofits receipt of this Trial Examiner's Decision Respondent notify the Regional Direc-tor that he will comply with the foiegoing Recommended Order, the NationalLabor Relations Board issue an order requiring Respondent to take the actionaforesaid.27 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be snhstituted for the words "the Recommended Order of aTrial Examiner" in the notice In the additional event that the Board's Order is enforcedby a decree of a Untied States Conrt of Appeals, the words "a Decree of the United StatesCourt of Appeals, T:nforciu¢ an Order" shall be substituted for the words "a Dec sionand Order "28 In the event that Iluo Recmnniended Order is adopted by the Board, paragraph 2(d)thereof shall be modified to read' "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply therewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membeiship in or activities on behalf of LineDriversLocal 224, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ametica, or any other labor or-ganizationof our employees, by discriminatorily locking out, discharging,terminating, laying off, or in any other manner discriminating against anyindividual in regard to his hire or tenure of employment or any term orcondition of employment, except as authorized in Section 8(a)(3) of the Act.WE HAVE already offered reinstatement to, and we will make whole, ClaudeBeauchamp, John Frederitz,MelvinGraham, Richard Hinrichs, KennethLundy, and Ronald Rowley for any loss of earnings they may have suffered asa result of the discrimination against them.WE WILL NOT refuse to bargain with Line Drivers Local 224, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, by locking out, discharging,terminating,or laying offany of our employees because they undertake to bargain through this or anyother labor organization.WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor or-ganizations, to joinor assist the above-named Union, or any other labor or-ganization,tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain from any or 248DECISIONSOF NATIONALLABOR RELATIONS BOARDall such activities,except to the extent that suchrightsmaybe affected by anagreement requiring membership in a labor organization as a condition ofemployment,as authorized in Section8 (a) (3) of the Act.All our employeesare free tobecome orremain, or refrain from becoming orremaining,members ofthe above-named Unionor any otherlabor organization.NELSON B. ALLEN,Employer.Dated-------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must notbe altered, defaced, or covered by any othermaterial.Information regarding the provisions of this notice and compliance with itsterms may be securedfrom theBoard's Regional Office,849 South Broadway, LosAngeles, California, Telephone No. 688-5204.J. A. Terteling&Sons,Inc. d/b/a Western Equipment CompanyandInternational Union of Operating Engineers,Local 370,AFL-CIO.Cases Nos. 19-CA-2736-1 and 19-CA-2736-2.Octo-ber 29, 1964DECISION AND ORDEROn June 22, 1964, Trial Examiner Martin S. Bennett issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in his attached Decision.Thereafter the Respondent filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire record,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the following modifications.'In adopting the Trial Examiner's finding that Respondent vio-lated its obligation to bargain in good faith, we have not relied solelyupon the position taken by Respondent on substantive contract terms.Rather we have considered the totality of circumstances in assessingRespondent's attitude towards collective bargaining.And on thebasis of Respondent's overall course of conduct we are persuaded thatRespondent approached the bargaining table not with the sincere' In the absence of exceptions thereto, we adoptproformathe TrialExaminer's conclu-sion that the proof fails to establish that Respondentengaged inindependentviolations ofSection 8(a)(1).149 NLRB No. 28.